Title: Massachusetts Delegates to the Speaker of the House of Representatives, 21 May 1777
From: Adams, John,Hancock, John,Adams, Samuel,Gerry, Elbridge,Lovell, James
To: House of Representatives, Speaker of,Warren, James


     
      Sir
      Philadelphia May 21st. 1777
     
     Mr. Gorham and Mr. Russel, Agents of the Town of Charlestown, have presented to Congress a Petition from the unfortunate Inhabitants of that Place, praying for a Compensation for their Losses. The Petition was drawn in very decent and handsome Terms, containing a lively Description of the Distresses to which the unhappy Petitioners are reduced, from a State of Ease and Affluence; and the Gentlemen who presented the Petition have urged every Motive which could either show the Justice and Policy of granting the Request, or which could move the Humanity and Charity of those who heard it.
     These Endeavors of theirs have been seconded by your Delegates in Congress, but to no other Effect than to obtain a Committee to consider the Petition; whose Report, altho’ it expresses much Sympathy with that virtuous People in Affliction, contains a Denyal of their Request, on Account of the present Condition of the Finances of the United States: As, the granting of Compensation, even in Part, at this Time, would set a Precedent for so many and so great Demands, of a similar Nature that the public Treasury would not be able to spare so much from the necessary Calls of the War.
     There was a great Deal of Delicacy shown thro the whole Debate upon this Subject, every one wished it was in the Power of Congress to grant the desired Relief; most acknowledged the Justice of the Demand; but, all agreed that, at present, it would be impolitic to grant it—except the Delegates from the Massachusetts Bay.
     Upon a Motion that a small Part of the Losses should be made up, such was the Reluctance to giving a Negative that the previous Question was moved and put; so that a present Determination might not prejudice the Petitioners in any future Application.
     
     It may be doubtfull whether such Petitions to Congress, from particular Corporations, or Individuals in any State, are proper. Perhaps it would be better that each State should ascertain the Amount of its own Losses, in this Kind, and represent it to Congress; that so, in the End, some Adjustment may be made, between the several States.
     That such an Adjustment will, sooner or later, be made is not doubted by Us; because, neither Equity nor sound Policy will admit that different States, contending in the same common Cause, having in View the same common Benefit, should be unequally loaded with Expence, or suffer disproportionate Losses. But, as it is impossible to foresee what Course the War will take, or what State will be the greatest Sufferer, it is probable this Question will be postponed untill the End of the War.
     In the mean Time, our Brethren and Neighbours, virtuously struggling together with us for every Thing that is valuable, and reduced from Prosperity to Adversity, by the casual Stroke of War, must not be left to suffer unnoticed. This would be plainly repugnant to the Dictates of Humanity, to the Precepts of Christian Charity, to the Rules of common Justice and the soundest Policy; a Chain of Motives which doubtless produced the Grants already made by the General Assembly of our State, for the immediate Subsistence of these Sufferers. But, as the unfortunate Petitioners were deprived of their necessary Tools and Materials for Business, it was remarked, by Gentlemen who pleaded for them in Congress, that an Advance sufficient to replace those Things would be a most essential Relief, and by far the most economical in the end. And it was suggested that such Estates of disaffected Persons as may be sequestered or confiscated, throughout the Limits of our Union, might be a Fund, to insure the Loan of Monies, for compensating patriotic Sufferers. This, however was not formally recommended. Each State is competent to the Business, if judged proper.
     Having represented this Affair as it has been conducted in Congress, we wish it to be communicated by you to the Honorable House, for any Improvement which their Wisdom may direct. We have the Honor to be with much Respect sir your most humble Servants.
     
      John Hancock
      Samuel Adams
      John Adams
      Elbridge Gerry
      James Lovell
     
     